     CHRISTOPHER C. FROST (SBN 315932)
 1   cfrost@maynardcooper.com
                                                                  ISTRIC
 2   MAYNARD, COOPER & GALE, P.C.                            TES D      TC
     1901 Sixth Avenue North, Suite 2400                   TA




                                                                                         O
                                                      S
 3   Birmingham, AL 35203




                                                                                          U
                                                     ED




                                                                                           RT
     Telephone: (205) 254-1000
                                                                                     D
                                                                         RDERE




                                                 UNIT
 4   Facsimile: (205) 254-1999                                     OO
                                                           IT IS S




                                                                                                  R NIA
 5   Janet Choi (SBN 298809)
     jchoi@maynardcooper.com                                                                ers
 6                                                                          n   zalez Rog




                                                 NO
     MAYNARD, COOPER & GALE, LLP                                    onne Go
                                                           Judge Yv




                                                                                                  FO
 7   600 Montgomery Street, Suite 2600




                                                  RT




                                                                                              LI
     San Francisco, CA 94111                                        11/28/18
                                                          ER




                                                     H




                                                                                            A
 8   Telephone: (415) 646-4700                                                               C
     Facsimile: (205) 254-1999                                 N                 F
                                                                   D IS T IC T O
 9                                                                       R
     Attorney for Defendants
10   GENERAL AMERICAN LIFE INSURANCE COMPANY
     METROPOLITAN TOWER LIFE INSURANCE COMPANY
11   METLIFE GROUP, INC.
12   CRAIG M. NICHOLAS (SBN 178444)
     cnicholas@nicholaslaw.org
13   ALEX TOMASEVIC (SBN 245598)
     atomasevic@nicholaslaw.org
14   NICHOLAS & TOMASEVIC, LLP
     225 Broadway, 19th Floor
15   San Diego, CA 92101
     Telephone: (619) 325-0492
16   Facsimile: (619) 325-0496
17   JACK B. WINTERS, JR. (SBN 82998)
     jackbwinters@earthlink.com
18   GEORG M. CAPIELO (SBN 245491)
     gcapielo@einsurelaw.com
19   SARAH BALL (SBN 292337)
     sball@einsurelaw.com
20   WINTERS & ASSOCIATES
     8489 La Mesa Boulevard
21   La Mesa, CA 91942
     Telephone: (619) 234-9000
22   Facsimile: (619) 750-0413
23   Attorneys for Plaintiff SUSAN A. PITT
24
25
26
27
28
                                             1

       JOINT STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
 1                               UNITED STATES DISTRICT COURT
 2                             NORTHERN DISTRICT OF CALIFORNIA

 3   SUSAN A. PITT, Individually, as Successor-In- )         Case No. 4:18-cv-06609-YGR
     Interest to Michael A. Pitt, Decedent, on Behalf of )
 4   the Estate of Michael A. Pitt, and on Behalf of the )   JOINT STIPULATION FOR
     Class,                                              )   EXTENSION OF TIME TO RESPOND
 5                                                       )   TO COMPLAINT
 6                  Plaintiff,                           )
                                                         )
 7          vs.                                          )
                                                         )
 8   GENERAL AMERICAN LIFE INSURANCE                     )
     COMPANY, a Missouri corporation;                    )
 9   METROPOLITAN TOWER LIFE INSURANCE )
10   COMPANY, a Delaware Corporation; and                )
     METLIFE GROUP, INC., a New York                     )
11   Corporation                                         )
                                                         )
12                  Defendants.                          )
13
            Plaintiff SUSAN A. PITT (“Plaintiff”) and Defendants GENERAL AMERICAN LIFE
14
     INSURANCE COMPANY, METROPOLITAN TOWER LIFE INSURNACE COMPANY, and
15
     METLIFE GROUP, INC. (“Defendants”) hereby stipulate as follows:
16
            1.      Plaintiff filed her complaint on October 30, 2018. (D.E. 1).
17
            2.      Defendants were each served with the complaint on November 5, 2018. (D.E. 12, 13,
18
     14). Absent an extension, Defendants’ responses to the complaint are due November 26, 2018.
19
            3.      Plaintiff and Defendants stipulate that the time for Defendants to respond to
20
     Plaintiff’s complaint is extended as follows:
21
                    a. If Defendants file an answer to the complaint, the answer will be filed not later
22
                        than December 21, 2018;
23
                    b. If Defendants file a motion to dismiss the complaint, the motion to dismiss will
24
                        be filed not later than January 15, 2019.
25
            4.      Plaintiff and Defendants agree that no party is prejudiced by the stipulated extension
26
     of time for Defendants to respond to Plaintiff’s complaint.
27
            5.      Plaintiff and Defendants agree that they will conduct the conference required by
28
                                                        2

       JOINT STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
 1   Federal Rule of Civil Procedure 26(f) on or before January 11, 2019, even if Defendants have not

 2   responded to Plaintiff’s complaint by that date.

 3          Respectfully submitted,

 4
     DATED: November 26, 2018                      NICHOLAS & TOMASEVIC, LLP
 5
 6                                                             /s/ Craig M. Nicholas
                                                               Craig M. Nicholas
 7
                                                               Attorney for Plaintiff Susan A. Pitt
 8
     DATED: November 26, 2018                      WINTERS & ASSOCIATES
 9
10                                                              /s/ Jack B. Winters, Jr.
                                                               Jack B. Winters, Jr.
11                                                             Attorney for Plaintiff Susan A. Pitt
12
     DATED: November 26, 2018                      MAYNARD, COOPER & GALE, P.C.
13
14                                                             /s/ Christopher C. Frost
                                                               Christopher C. Frost
15                                                             Attorney for Defendants General
                                                               American Life Insurance Company,
16                                                             Metropolitan Tower Life Insurance
                                                               Company, and MetLife Group, Inc.
17
18
19
20
21
22
23
24
25
26
27
28
                                                        3

       JOINT STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
